Citation Nr: 1033277	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a lumbar spine disorder, to include scoliosis, 
spondylolisthesis, and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker

INTRODUCTION

The Veteran had active military service from December 1992 to 
December 1996, apparently also served from January 2003 to 
January 2004, and had active service from December 2005 to 
November 2006.  He was discharged from the United States Marine 
Corps Reserve in November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that denied service connection for scoliosis of the 
lumbar spine.  In May 2010, he testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The Board notes that service connection for spondylolisthesis 
with slipped (herniated) vertebrae at L4-L5 was denied in a 
November 2008 rating decision.  However, during the Veteran's May 
2010 hearing, he testified regarding his spondylolisthesis and 
degenerative disc disease that he related to his "low back pain 
claim" (see hearing transcript at page 7).

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symtoms he is experiencing and that are causing him 
disability...[and] it is the Secretary who know the provisions of 
title 38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A claimant 
may satisfy this requirement by referring to a body part or 
system that is disabled or by describing symtoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); 
see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the 
effect that, when determining the scope of a claim, the Board 
must consider "the claimant description of the claim; the 
symtoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to 
the effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, 
and Clemons, the Board has recharacterized the Veteran's back 
disorder claim as indicated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disorder 
that he has variously identified as scoliosis, spondylolisthesis, 
and degenerative disc disease.  

During his May 2010 hearing, the Veteran testified that he first 
experienced back pain in 1997 (see hearing transcript at page 3).  
He indicated that he had "back strains and sprains...every year 
since 1997" (Id.).  The Veteran reported that he was treated for 
his back pain in 1997 through his work-place medical provider 
that he identified as Morton Hospital in Taunton, Massachusetts.  
The Veteran said that when he returned home from Fallujah, Iraq, 
in 2006, he felt back pain similar to that he experienced in 1997 
(Id. at 11).  He said that in March 2007, his private 
orthopedist, Dr. Pocze, diagnosed spondylolisthesis and 
degenerative disc disease.  He also had a work-related injury in 
June 2007 (Id. at 8).  The Veteran testified that he was 
currently treated by Dr. Friedberg, a neurosurgeon at the Norwood 
Caritas Hospital, who performed spine surgery in October 2008 and 
was scheduled to perform another surgical procedure on him in 
June 2010 (Id. at 8 and 10).  

The evidence includes an October 2002 private medical record from 
Hawthorn Medical Associates reflecting the Veteran's complaint of 
severe low back pain.  A history of low back pain was noted and 
that he hurt his back several days earlier.  Results of an x-ray 
taken at the time showed mild scoliosis of the lumbar spine.  
There was also mild disc space narrowing at L4-5 with sclerosis 
of the facets in the area.  

Service treatment records include a January 16, 2003 Annual 
Certificate of Physical Condition, on which the Veteran reported 
that he had lower back pain.  It was noted that he had low back 
pain in October 2002 that was treated with ibuprofen and 
resolved.  Muscle strength was 5/5 and flexion was full.  On 
Post-Deployment Health Assessment in November 2003, the Veteran 
complained of back pain and numbness or tingling in his hands or 
feet.    

On a September 8, 2006 Post-Deployment Health Assessment, the 
Veteran checked no to having back pain.

In January 2007, a VA examiner stated that the Veteran's 
lumbosacral spine/scoliosis was a congenital finding that "may 
have been aggravated by his military service."  However, in an 
April 2007 addendum, the examiner said that the diagnosis was 
degenerative arthritis with scoliosis and that aggravation of 
this condition could not be established from the claims file.

In a March 2007 signed statement, Roger Pocze, M.D., an 
orthopedist, noted that the Veteran complained of low back pain 
"that has been present for many years" and that "[a]pparently 
the demands of combat have caused him to ignore his symtoms".  
Objectively, the Veteran had scoliosis and marked pain with any 
extension of the low back.  Results of x-rays revealed focal 
lumbar scoliosis and L4-5 spondylolisthesis.

After the Veteran's worked-related June 2007 injury, results of a 
July 2007 private magnetic resonance image (MRI) of his lumbar 
spine revealed central disc herniation at L4-L5, (and) grade 1 
spondolisthesis with apparent spondylolysis at L4-L5.   

Here, an additional VA examination and medical opinion is 
required.  Further, private medical records dated from 1997 from 
the Morton Hospital in Taunton, Massachusetts, should be 
obtained, as well as records from Dr. Friedberg and the Caritas 
Norwood Hospital, dated after August 2007, to particularly 
include the records of the Veteran's October 2008 and June 2010 
spine surgeries.  Records dated after August 2008 from the VA 
medical center (VAMC) in Brockton should also be requested.

Finally, there are Certificates of Release or Discharge from 
Active Duty (DD Form 214s) that verify the Veteran's active duty 
from December 1992 to December 1996 and from December 2005 to 
November 2006.  While service treatment records reflect his 
military service from January 2003 to January 2004, the RO/AMC 
should obtain documentation to verify this period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, the Department of the Navy, and 
any other appropriate state and federal 
agency, and obtain documentation to verify 
the Veteran's active duty from January 
2003 to January 2004.

2.  Make arrangements to obtain the 
Veteran's treatment records from the 
Morton Hospital in Taunton, Massachusetts, 
for the period from 1996 to the present; 
and from the Caritas Norwood Hospital in 
Norwood, Massachusetts, and Dr. Mark 
Friedberg, for the period from August 2007 
to the present, to particularly include 
records of spine surgeries performed in 
October 2008 and June 2010.

3.  Make arrangements to obtain the 
Veteran's treatment records from the VAMC 
in Brockton for the period from August 
2008 to the present.

4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination by a medical 
specialist with expertise in orthopedics 
and/or neurosurgery.  The claims folders, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.

The examiner should identify all current 
disabilities of the Veteran's low back.

The Veteran had active military service 
from December 1992 to December 1996, from 
January 2003 to January 2004, and from 
December 2005 to November 2006.  

a.	Is the Veteran's scoliosis a congenital 
disease or a congenital defect, or is it 
acquired in nature?  Please provide 
complete rationale for your opinion. 

b.	If the scoliosis is a congenital disease 
or acquired in nature, please indicate 
whether its clinical onset was prior to 
service (see x-ray dated 10/16/02), 
during military service, or after 
service.  If your response is prior to 
military service, is there any factual 
evidence which supports a conclusion 
that during military service the 
Veteran's pre-service scoliosis 
underwent an identifiable permanent 
increase in severity which was beyond 
its natural progression?

c.	If the scoliosis is a congenital defect, 
please provide an opinion as to whether 
it was subject to a superimposed disease 
or injury during service, and if so, 
describe the resultant disability.    

d.	In October 2002, the Veteran was 
diagnosed as having mild disc space 
narrowing at L4-L5 and sclerosis of the 
facets in this area.  What is the 
likelihood that this disability 
underwent an identifiable permanent 
increase in severity which was beyond 
its natural progression during service 
from January 2003 to 2004 or December 
2005 to November 2006?

e.	Is it at least as likely as not (a 
probability of 50 percent or greater) 
that any current low back disability had 
its clinical onset during active service 
or is related to an in-service disease, 
event, or injury?

A detailed rationale for any opinion 
expressed should be provided.  

5.  Review the medical opinion received to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner if all the questions posed were 
not answered.

6.  Finally, readjudicate the Veteran's 
claim for service connection for a lumbar 
spine disorder, to include scoliosis, 
spondylolisthesis, and degenerative disc 
disease.  If the claim is denied, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative, and they should be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

